Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cirigliano, J.), rendered August 20, 1996, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his conviction is not supported by legally sufficient evidence that he was the person who sold the drugs in question. This contention is unpreserved for appellate review because it was not advanced with specificity before the trial court in support of the defendant’s motion to dismiss made at the close of the People’s case (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s identity as the drug seller. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Copertino, Sullivan and Altman, JJ., concur.